Exhibit 10.55

FIRST AMENDMENT TO TIME SHARING AGREEMENT

On January 28, 2009, Altria Client Services Inc. (“Operator”) and Michael E.
Szymanczyk (“User”) entered into a Time Sharing Agreement (the “Agreement”).
Pursuant to paragraph 12 of the Agreement, Operator and User amend the Agreement
as set forth below, effective November 12, 2009:

1. The first “WHEREAS” clause on page 1 of the Agreement is deleted in its
entirety and replaced with the following language:

“WHEREAS, Operator owns or leases the aircraft more particularly described on
Exhibit A attached hereto (collectively, the “Aircraft”);”.

2. The following aircraft is added to Exhibit A of the Agreement:

 

Registration

Number

  

Serial

Number

   Aircraft Description

N802AG

   5245    2009 Gulfstream Aerospace Corporation G550 Aircraft

 

All other terms and conditions of the Agreement remain in full force and effect.
The persons signing below warrant their authority to sign.

 

Operator:       User: ALTRIA CLIENT SERVICES INC.       MICHAEL E. SZYMANCZYK
By:  

/s/ Kevin P. Benner

      /s/ Michael E. Szymanczyk

Name:

  Kevin P. Benner       Title:   Senior Vice President, Human Resources      

 

 

 

 

1 of 1